 



Exhibit 10.05
SYMANTEC EXECUTIVE RETENTION PLAN
This Executive Retention Plan (the “Plan”) applies to two groups of
beneficiaries: (i) the Chief Executive Officer (“CEO”), President, and other
executive officers of Symantec Corporation (the “Company”) who are designated as
Section 16(b) officers or are otherwise designated as “Group 1” beneficiaries by
the Company’s Compensation Committee; and (ii) any other employees who are
designated as “Group 2” beneficiaries by the Company’s Compensation Committee,
based on recommendations made by the CEO (the Group 1 and Group 2 beneficiaries
are collectively defined as the “Designated Beneficiaries”).
1. Acceleration of Equity Compensation Awards.
If the employment of a Group 1 beneficiary is terminated other than for Cause,
or if the Group 1 beneficiary resigns following a Constructive Termination, in
either case within 12 months after a Change in Control, all Equity Compensation
Awards granted by the Company to such Group 1 beneficiary shall become fully
vested and, if applicable, exercisable. Acceleration of vesting will not occur
if there is no Change in Control within 12 months prior to such termination or
Constructive Termination.
If the employment of a Group 2 beneficiary is terminated other than for Cause
within 12 months after a Change in Control, all Equity Compensation Awards
granted by the Company to such Group 2 beneficiary shall become fully vested
and, if applicable, exercisable. Acceleration of vesting will not occur if there
is no Change in Control within 12 months prior to such termination.
2. Definitions.
Unless defined elsewhere herein, for purposes of the Plan, the following shall
have the meaning as set forth below:
“Cause” means (i) gross negligence or willful misconduct in the performance of
duties to the Company (other than as a result of a disability) that has resulted
or is likely to result in substantial and material damage to the Company, after
a demand for substantial performance is delivered by the Company which
specifically identifies the manner in which it believes the Designated
Beneficiary has not substantially performed his/her duties and provides the
Designated Beneficiary with a reasonable opportunity to cure any alleged gross
negligence or willful misconduct; (ii) commission of any act of fraud with
respect to the Company or its affiliates; or (iii) conviction of a felony or a
crime involving moral turpitude causing material harm to the business and
affairs of the Company. No act or failure to act by the Designated Beneficiary
shall be considered “willful” if done or omitted by the Designated Beneficiary
in good faith with reasonable belief that such action or omission was in the
best interest of the Company.
“Change in Control” means (i) any person or entity becoming the beneficial
owner, directly or indirectly, of securities of the Company representing forty
(40%) percent of the total voting power of all its then outstanding voting
securities, (ii) a merger or consolidation of the Company in which its voting
securities immediately prior to the merger or consolidation do not represent, or
are not converted into securities that represent, a majority of the voting power
of all voting securities of the surviving entity immediately after the merger or
consolidation, (iii) a sale of substantially all of the assets of the Company or
a liquidation or dissolution of the Company, or (iv) individuals who, as of the
date of adoption of this Plan, constitute the Board of Directors (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company subsequent to
the date of adoption of this Plan, whose election,

 



--------------------------------------------------------------------------------



 



or nomination for election by the Company stockholders, was approved by the vote
of at least a majority of the directors then in office shall be deemed a member
of the Incumbent Board.
“Constructive Termination” means the occurrence of any of the following
conditions without a Group 1 beneficiary’s written consent, which condition
remains in effect for ten (10) days after written notice to the Company from
such Group 1 beneficiary of such condition:
(a) a decrease in the Group 1 beneficiary’s base salary or target bonus, or a
substantial reduction of other compensation and benefits, from that in effect
immediately prior to the Change in Control;
(b) the relocation of a Group 1 beneficiary’s work place for the Company to a
location more than 25 miles from the location of such Group 1 beneficiary’s work
place prior to the Change in Control;
(c) the assignment of responsibilities and duties that are not the Substantive
Functional Equivalent of the position which the Group 1 beneficiary occupied
immediately preceding the Change in Control; or
(d) any material breach by the Company of the terms of this Plan which is not
cured within 10 days of written notice.
“Equity Compensation Award” shall mean any award of stock options, restricted
stock, restricted stock units, stock appreciation rights or such other equity
compensation award held by a Designated Beneficiary granted under an equity
compensation plan of the Company, including, without limitation, the Company’s
1996 Equity Incentive Plan, its 2004 Equity Incentive Plan and any equity
compensation award assumed by the Company in prior acquisitions.
“Substantive Functional Equivalent” means an employment position occupied by a
Group 1 beneficiary after the Change in Control that:
(a) is in a substantive area of competence (such as, accounting; engineering
management; executive management; finance; human resources; marketing, sales and
service; operations and manufacturing; etc.) that is consistent with such Group
1 beneficiary’s experience;
(b) requires a Group 1 beneficiary to serve in a role and perform duties that
are functionally equivalent to those performed by the Group 1 beneficiary prior
to the Change in Control,
(c) does not otherwise constitute a material, adverse change in the Group 1
beneficiary’s responsibilities or duties, as measured against the Group 1
beneficiary’s responsibilities or duties prior to the Change in Control, in each
case, causing it to be of materially lesser rank or responsibility.
Notwithstanding the foregoing, any change in role, responsibilities or duties
that is solely attributable to the change in the Company’s status from that of
an independent company to that of a subsidiary of the newly controlling entity
shall not constitute a change in role, responsibilities or duties for purposes
of claims (b) or (c) above.
3. Adjustment of Excess Parachute Payments to a Designated Beneficiary.
If (1) benefits that accrue to a Designated Beneficiary under this Plan are
characterized as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), and (2) the Designated
Beneficiary thereby would be subject to any United States federal excise tax due
to that characterization, then (3) the Designated Beneficiary may elect, in the

2



--------------------------------------------------------------------------------



 



Designated Beneficiary’s sole discretion, to reduce the benefits that accrue
under this Agreement or to have any portion of an applicable Equity Compensation
Award not vest in order to avoid any “excess parachute payment” under
Section 28OG(b)(1) of the Code.
4. No Employment Agreement.
This Plan does not obligate the Company to continue to employ a Designated
Beneficiary for any specific period of time, or in any specific role or
geographic location. Subject to the terms of any applicable written employment
agreement between Company and a Designated Beneficiary, the Company may assign a
Designated Beneficiary to other duties, and either the Company or Designated
Beneficiary may terminate Designated Beneficiary’s employment at any time for
any reason.
5. Release of Claims.
The Company may condition the benefits described provided under this Plan upon
the delivery by the Designated Beneficiary of a signed release of claims in a
form reasonably satisfactory to the Company.
6. Deductions and Withholding.
The Company may withhold or require payment of all federal, state, and/or local
taxes which the Company determines are required to be withheld in accordance
with applicable statutes and/or regulations from time to time in effect.
7. Governing Law.
This Plan shall be subject to, and governed by, the laws of the State of
California applicable to agreements made and to be performed entirely therein.
8. Amendment or Termination.
This Plan may be amended or terminated by the Board of Directors prior to a
Change in Control. Notwithstanding the foregoing, no amendment or termination of
this Plan shall reduce any Designated Beneficiary’s rights or benefits that have
accrued and become payable under this Plan before such amendment or termination.

3